Citation Nr: 0724607	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral high 
frequency sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issues of service connection for bilateral high frequency 
hearing loss disability and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in 
January 1981, and the veteran did not appeal that decision.  

2.  Since January 1981, evidence which had not previously 
been submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
has been submitted.  


CONCLUSIONS OF LAW

1.  The January 1981 RO decision denying service connection 
for hearing loss disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  As new and material evidence has been received, the claim 
for service connection for hearing loss disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appeals a January 2004 RO decision denying 
service connection for bilateral hearing loss disability.  

The veteran's service medical records appear to have been 
destroyed in the 1973 National Personnel Records Center fire.  
Under these circumstances, VA has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board has made its decision with this in mind.

The RO denied service connection for hearing loss disability 
in January 1981.  The veteran was notified at the time and 
did not appeal.  That decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As such, new and 
material evidence must be received to reopen the claim.  
38 U.S.C.A. § 5108.  

The current appeal is from an January 2004 RO determination 
that new and material evidence has been received.  A 
determination about whether there is new and material 
evidence must be made independently by the Board.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  The Board finds that new and 
material evidence has been submitted, and that the claim 
should be reopened, but that further development is necessary 
before rendering a decision on the merits.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

In January 1981, no medical diagnosis of a current hearing 
loss disability had been furnished.  There is now an October 
2003 VA examination report showing that the veteran has 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(2006).  That evidence is material, as it is necessary to 
show hearing loss disability to have the claim granted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hensley v. West, 5 
Vet. App. 155 (1993).

The Board finds that the claim has a reasonable possibility 
of being substantiated because hearing loss disability is 
shown and the veteran had previously asserted that a 
detonator and cap had blown up on him in France in 1944, and 
that that is when hearing loss began.  He had been told in 
May 1981 to submit evidence of continuity and his wife has 
since in a statement in August 2003 attested that they were 
married in 1943 and that he sent her a letter while he was in 
service indicating that he was involved in a detonator 
explosion and that he had been having problems hearing due to 
the explosion.  She indicated in November 2004 testimony that 
his war letters to her had been lost after being left in an 
attic of a house that they had moved from, and that he seemed 
to have had continued hearing loss after service ever since 
service.  It is not necessary to show hearing loss disability 
as defined by 38 C.F.R. § 3.385 at service discharge.  
Hensley.  Rather, it merely needs to be shown that it is at 
least as likely as not (a probability of at least 50 percent) 
that some of the veteran's current bilateral hearing loss 
disability is related to service.  Id; 38 U.S.C.A. § 5107.  

Accordingly, the claim is reopened.  Any Kent v. Nicholson, 
20 Vet. App. 1 (2006), problems are moot, as the claim has 
been reopened.  




ORDER

The application to reopen the claim for service connection 
for bilateral high frequency hearing loss disability is 
granted.  To this extent only, the claim is allowed.


REMAND

A VA examiner had been asked in October 2003 to render an 
opinion about whether the veteran's current bilateral hearing 
loss disability and tinnitus are related to service.  That 
examiner did not render the requested opinion but instead 
indicated that she could not due to the absence of medical 
records pertaining to hearing.  

The Board notes that there were, at that time, lay statements 
pertaining to the veteran's hearing and tinnitus, and that 
there are even more of them now because since the 2003 
examination, the veteran and his wife have testified about 
his hearing since service.  Additionally, more medical 
evidence has been added to the record, indicating what tests 
and studies have been done and considered since then to 
determine the etiology of his current tinnitus.  Another 
examination should be conducted, and the examiner should 
accept that the veteran had a cap and detonator explode on 
him in France in 1944, and that he experienced hearing loss 
at the time and tinnitus starting in about 2002.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2006).

Accordingly, the case is REMANDED for the following action:  

1.  A VA examination should be conducted 
to render a medical opinion with reasons 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran's current 
bilateral hearing loss disability and 
tinnitus is related to in-service 
manifestations.  The claims folder 
should be made available to the 
examiner, and the examiner should 
consider the history reported in the 
evidence of record and given at the time 
of the examination.  The examiner should 
accept that the veteran had a cap and 
detonator explode on him in France in 
1944, and that he experienced hearing 
loss at the time and tinnitus starting 
in about 2002.

2.  Thereafter, if any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


